Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into between William
F. Mitchell ("Executive") and Environmental Tectonics Corporation (the
"Company"), collectively referred to as the "Parties," with an "Effective Date"
of July 24, 2006.

     1.     Executive's Position/Duties. During the term of this Agreement,
Executive will be employed as the President and Chief Executive Officer of the
Company, and shall have all of the duties and responsibilities of that position.
Executive shall be considered a key employee of the Company and shall be
entitled to all the Company benefits afforded to key employees. Executive agrees
to dedicate all of his working time (during normal working hours other than
during excused absences such as for illness or vacation), skill and attention to
the business of the Company, agrees to remain loyal to the Company, and not to
engage in any conduct that creates a conflict of interest to, or damages the
reputation of, the Company.

       2.     Term of Employment. The term of this Agreement shall be for a
period of three years. Executive's employment under this Agreement will commence
on the Effective Date, and will continue for a period of three years, unless
terminated earlier in accordance with the provisions of this Agreement. The
Company shall, at least six months prior to each scheduled expiration of this
Agreement, provide Executive with written acknowledgment of the renewal of
Executive's employment with the Company for a period of three years from the end
of the current term (the "Acknowledgement"). If the Company fails to provide the
Acknowledgement, and such failure is not cured within ten (10) days of the
Company receiving notice by Executive of this failure, the Executive shall be
entitled to terminate his employment with the Company pursuant to Section 4 and
receive the benefits set forth in Section 5(a).

       3.     Compensation.

                      (a)     Base Salary. During the term of this Agreement,
the Company shall provide Executive with a base salary ("Base Salary") as shall
be determined by the Compensation Committee of the Board of Directors of the
Company (the "Board") and as set forth on Exhibit “A” hereto; provided, however,
that such Base Salary shall not be reduced unless such reduction is pursuant and
proportionate to a company-wide reduction ("Salary Reduction") of all base
salaries for management personnel. Base Salary shall be subject to increase (a
"Salary Increase") based on Executive’s annual performance review as conducted
by the Board of Directors. Base Salary shall be paid in accordance with the
Company's normal payroll policies.

                      (b)     Bonuses/Distributions. Each year during the term
of this Agreement, the Executive shall be eligible to receive a bonus based on
the formula and targets established under and in accordance with the Company's
Chief Executive Officer Bonus Plan as set forth on Exhibit “B” hereto and as
administered by the Board of Directors. Executive may receive additional bonuses
at the discretion of the Board of Directors.

1

--------------------------------------------------------------------------------



                    (c)     Benefits. Executive shall be entitled to all
benefits, including, but not limited to participation in any compensation plan,
health, dental and insurance program, pension plans, profit sharing, vacation,
sick leave, expense accounts, and retirement benefit, all as afforded other
management personnel or as determined by the Board of Directors.

                      (d)     Expenses. The Company shall reimburse Executive
for reasonable expenses incurred in the performance of his duties and services
hereunder and in furtherance of the business of the Company, in accordance with
the policies and procedures established by the Company.

                      (e)     Automobile. Executive shall have the use of a
company automobile in connection with the performance of his duties hereunder.

       4.     Termination of Employment. Executive's employment with the Company
may be terminated as follows:

                      (a)     Death. In the event of Executive's death,
Executive's employment will be terminated immediately.

                      (b)     Disability. In the event of Executive's
Disability, as defined below, Executive's employment will be terminated upon
thirty (30) days written notice. "Disability" shall mean a written determination
by a physician mutually agreeable to the Company and Executive (or, in the event
of Executive's total physical or mental disability, Executive's legal
representative) that Executive is physically or mentally unable to perform his
duties as President and Chief Executive Officer under this Agreement and that
such disability has continued or can reasonably be expected to continue for a
period of six (6) consecutive months or for shorter periods aggregating one
hundred eighty (180) days in any 12-month period.

                      (c)     Termination by the Company for Cause or by
Executive without Good Reason. The Company shall be entitled to terminate
Executive's employment upon written notice if it has "Cause," which shall mean
any of the following: (i) a documented repeated and willful failure by Executive
to perform his duties, but only after the Board of Directors' written demand and
only if termination is effected by action taken by a vote of (A) prior to a
Change in Control (as defined below), at least a majority of the directors (not
including Executive) of the Company then in office, or (B) after a Change in
Control, at least 80% of the non-officer directors then in office of the
Company, (ii) Executive is convicted of a felony or enters a plea of guilty or
nolo contendere to a felony, a crime of falsehood or a crime involving fraud or
moral turpitude or the actual incarceration of Executive for at least forty-five
(45) consecutive days, (iii) conduct by Executive constituting moral turpitude,
or (iv) conduct by Executive involving dishonesty in business dealings that are
directly and materially injurious to the Company. Executive shall also be
entitled to terminate this Agreement upon thirty (30) days written notice
without Good Reason (as defined herein).

                      (d)     Without Cause. Either the Company or Executive may
terminate Executive's employment at any time without cause upon ninety (90) days
written notice; provided, however, that if a Change of Control has occurred
Executive may terminate his employment upon thirty (30) days written notice.

2

--------------------------------------------------------------------------------



                    (e)     Termination by Executive with Good Reason. Executive
shall be entitled to terminate his employment upon thirty (30) days written
notice after the occurrence of any of the following events (each of which shall
constitute "Good Reason"):

                                      (i)     prior to a Change in Control:

                                          a change in Executive's status or
position, or any material diminution in his duties or responsibilities;

                                            a reduction in Base Salary, other
than a Salary Reduction;

                                            a failure to increase Base Salary
consistent with Executive’s performance review within a twenty-four (24) month
period since the previous Salary Increase; provided, however, that such period
shall not apply if there are no increases of base salaries on a company-wide
basis for the Company’s management personnel or if there is a voluntary deferral
by Executive of the last Company offered Salary Increase;

                                            failure of the Company, which is not
cured within ten (10) days of receiving notice by Executive of such failure, to
deliver the Acknowledgment to Executive at least six months prior to any
scheduled expiration of the Agreement; or

                                            any purported termination of
Executive's employment which is not in accordance with the terms of this
Agreement; and

                                      (ii)     after a Change in Control:

                                          a change in Executive's status or
position, or any material diminution in his duties or responsibilities;

                                            any increase in Executive's duties
inconsistent with his position;

                                            any reduction in Base Salary;

                                            a failure to increase Base Salary
consistent with Executive’s performance review within a twelve (12) month period
since the most recent of either the last Salary Increase or the Executive’s most
recent performance review;

3

--------------------------------------------------------------------------------



                                            a failure to continue in effect any
Employee Benefit Plan (as such term is defined in the Employee Retirement Income
Security Act of 1974 ("ERISA"), Section 3(3)) in which Executive participates,
including (whether or not they constitute Employee Benefit Plans) incentive
bonus, stock option, or other qualified or nonqualified plans of deferred
compensation (x) other than as a result of the normal expiration of such a plan,
or (y) unless such plan is merged or consolidated into, or replaced with, a plan
with benefits which are of equal or greater value;

                                          requiring Executive to be based
anywhere other than the county where their principal office was located
immediately prior to the Change in Control;

                                            refusal to allow the Executive to
attend to matters or engage in activities in which he was permitted to engage
prior to the Change in Control;

                                            failure of the Company, which is not
cured within ten (10) days of receiving notice by Executive of such failure, to
deliver the Acknowledgment to Executive at least six months prior to any
scheduled expiration of the Agreement;

                                            failure to secure the affirmation by
a Successor, within three (3) business days prior to a Change in Control, of
this Agreement and the continuing obligations hereunder (or where the Company
does not have at least three (3) business days advance notice that a Person may
become a Successor, within one (1) business day after having notice that such
Person may become or has become a Successor). "Person" has the same meaning as
such term has for purposes of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended and as the same may be amended from time to
time (the "1934 Act"). "Successor" means any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company's business directly, by merger or consolidation, or indirectly, by
purchase of the Company's voting securities or all or substantially all of its
assets; or

4

--------------------------------------------------------------------------------



                                            any purported termination of
Executive's employment which is not in accordance with the terms of this
Agreement.

Notwithstanding anything herein to the contrary, at the election of Executive,
beginning one hundred eighty-one (181) days following a Change in Control and
continuing through the first anniversary of such Change in Control, Executive
may terminate his employment upon thirty (30) days written notice for any reason
or no reason and such termination will be treated as having occurred for Good
Reason.

                    (f)     Change of Control. A "Change in Control" of the
Company, means the occurrence of any of the following events:

               (i)     any Person (other than Executive or H. F. Lenfest) is or
becomes the beneficial owner, directly or indirectly, of the Company's
securities representing 30.0% or more of the combined voting power of the
Company's then outstanding securities, other than pursuant to a transaction
described in clause (iii);

               (ii)     there occurs a sale, exchange, transfer or other
disposition of substantially all of the assets of the Company to another entity,
except to an entity controlled directly or indirectly by the Company;

               (iii)     there occurs a merger, consolidation, share exchange,
tender offer, division or other reorganization of or relating to the Company,
unless

                                          the shareholders of the Company
immediately before such merger, consolidation, share exchange, division or
reorganization own, directly or indirectly, immediately thereafter at least
66-2/3% of the combined voting power of the outstanding voting securities of the
Surviving Company (as defined below) in substantially the same proportion as
their ownership of the voting securities immediately before such merger,
consolidation, share exchange, division or reorganization; and

5

--------------------------------------------------------------------------------



                                        the individuals who, immediately before
such merger, consolidation, share exchange, division or reorganization, are
members of the Incumbent Board (as defined below) continue to constitute at
least two-thirds of the board of directors of the Surviving Company; provided,
however, that if the election, or nomination for election by the Company's
shareholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such director shall, for the purposes hereof, be
considered a member of the Incumbent Board; and provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened Election Contest or Proxy Contest (as both such terms are defined
below), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; and

                                          no Person (other than Executive or H.
F. Lenfest) has beneficial ownership of 30.0% or more of the combined voting
power of the Surviving Company's outstanding voting securities immediately
following such merger, consolidation, share exchange, tender offer, division or
reorganization. "Incumbent Board" means the Board of Directors of the Company as
constituted at any relevant time. "Election Contest" means a solicitation with
respect to the election or removal of directors that is subject to the
provisions of Rule 14a-11 of the 1934 Act. "Proxy Contest" means the
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

               (iv)     a plan of liquidation or dissolution of the Company,
other than pursuant to bankruptcy or insolvency laws, is adopted; or

               (v)     during any period of two consecutive years, individuals
who, at the beginning of such period, constituted the Board of Directors cease
for any reason to constitute at least a majority of the Board of Directors,
unless the election, or the nomination for election by the Company's
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; provided, however, that no individual shall be considered a member of
the Board of Directors at the beginning of such period if such individual
initially assumed office as a result of either an actual or threatened Election
Contest or Proxy Contest, including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest.

6

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
securities representing 30.0% or more of the combined voting power of the
Company's then outstanding securities solely as a result of an acquisition by
the Company of its voting securities which, by reducing the number of shares
outstanding, increases the proportionate number of shares beneficially owned by
such Person; provided, however, that if a Person becomes a beneficial owner of
30.0% or more of the combined voting power of the Company's then outstanding
securities by reason of share repurchases by the Company and thereafter becomes
the beneficial owner, directly or indirectly, of any additional voting
securities of the Company, then a Change in Control shall be deemed to have
occurred with respect to such Person under clause (i).

Notwithstanding anything contained herein to the contrary, if the Executive's
employment is terminated and he reasonably demonstrates that such termination
(x) was at the request of a third party who has indicated an intention of taking
steps reasonably calculated to effect a Change in Control and who effects a
Change in Control, or (y) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes hereof, a Change in Control shall be deemed to have occurred on the day
immediately prior to the date of the termination of Executive's employment.

7

--------------------------------------------------------------------------------



     5.     Compensation and Benefits Upon Termination.

                      (a)     If Executive's employment is terminated for Good
Reason, without Cause or by reason of Disability:

               (i)     Base Salary and Payment Schedule. The Company shall, for
a period of thirty-six (36) months from the date of termination, pay to
Executive the highest Base Salary paid during the period including the year in
which such termination occurs and the preceding two (2) years, in accordance
with the normal payroll policies of the Company. Executive shall also be
entitled to a payment ("Vacation Payment") attributable to Base Salary for
unused vacation accrued. Such Vacation Payment shall be made to Executive in a
lump sum within thirty (30) days following the date of Executive's termination
of employment.

               (ii)      Bonus. The Company shall, for a period of thirty-six
(36) months from the date of termination, pay Executive an amount equal to the
highest bonus payment made, if any, to Executive during the preceding two (2)
years pursuant to any Company incentive bonus plan.

               (iii)     Contribution Plans. The Company shall, for a period of
thirty-six (36) months from the date of termination, pay Executive an amount
equal to the highest amounts contributed to all Company tax qualified and
non-qualified contribution plans (other than Executive’s own contributions) in
the year of Executive’s termination of employment or the proceeding two (2)
years;

               (iv)     Medical Benefits. Executive will be eligible to:

               (v)     elect individual and dependent continuation group health
and (if applicable) dental coverage, as provided under Section 4980B(f) of the
Internal Revenue Code ("COBRA"), for the maximum COBRA coverage period
available, subject to all conditions and limitations (including payment of
premiums and cancellation of coverage upon obtaining duplicate coverage or
Medicare entitlement). If Executive's covered dependents elects COBRA coverage,
then the Company shall pay the cost of the COBRA coverage the maximum COBRA
coverage period available (and thereafter shall pay (or reimburse Executive) for
health and dental coverage for Executive and Executive's dependent for the
period from the end of the maximum COBRA coverage period through the date which
in thirty-six (36) months from the date of termination); or

               (vi)     receive payments from the Company in equal amounts to
payments the Company would have to make pursuant to 5(a)(v) above.

               (vii)     Benefit Plans. Executive shall continue to accrue
additional benefits under any Company tax-qualified or non-tax qualified defined
benefit plan (each a "Defined Benefit Plan") for a period of thirty-six (36)
months from the date of termination based on the highest compensation paid to
Executive in the year of Executive’s termination of employment or the proceeding
two (2) years. Any payments due to Executive pursuant to this Section 5(a)(vii)
shall be made in accordance with the applicable Defined Benefit Plan.

8

--------------------------------------------------------------------------------



         (viii)     Offset. If such termination is due to Disability, the
Company shall have the right to offset any payments made to Executive pursuant
to this Section 5(a)(vii) by any amounts paid to Executive pursuant to any
Company disability plan.

               (ix)     Disability Benefits. If such termination is due to
Disability, Executive shall be eligible to:

               (x)     elect to continue to receive all disability benefits
pursuant to any Company disability plan for the remaining term of this
Agreement. If Executive elects to continue to receive disability benefits, then
the Company shall pay all costs related to Executive’s continued participation
in the disability plan; or

               (xi)     receive tax-effected payments from the Company in equal
amounts to payments the Company would have to make pursuant to 5(a)(x) above.

                        (b)     If Executive's employment is terminated by
reason of Death:

               (i)     Base Salary and Payment Schedule. The Company shall for
one (1) year pay to Executive's legal representative the highest Base Salary
paid during the period including the year in which such termination occurs and
the preceding two (2) years, in accordance with the normal payroll policies of
the Company;

               (ii)      Bonus. The Company shall for one (1) year, pay
Executive's legal representative an amount equal to the highest payment made to
Executive during the preceding two (2) years pursuant to any Company incentive
bonus plan.

               (iii)     Contribution Plans. The Company shall for one (1) year,
pay Executive's legal representative an annual amount equal to the highest
amounts contributed to all tax qualified and non-qualified contribution plans
(other than Executive’s own contributions) in the year of Executive’s
termination of employment or the proceeding two (2) years;

               (iv)     Medical Benefits. Executive’s covered dependants will be
eligible to:

               (v)     elect individual and dependent continuation group health
and (if applicable) dental coverage, as provided under Section 4980B(f) of the
Internal Revenue Code ("COBRA"), for the maximum COBRA coverage period
available, subject to all conditions and limitations (including payment of
premiums and cancellation of coverage upon obtaining duplicate coverage or
Medicare entitlement). If Executive's covered dependents elects COBRA coverage,
then the Company shall pay the cost of the COBRA coverage for the maximum COBRA
coverage period available; or

9

--------------------------------------------------------------------------------



         (vi)     receive payments from the Company in equal amounts to payments
the Company would have to make pursuant to 5(b)(v) above.

               (vii)     Benefit Plans. Executive shall continue to accrue
additional benefits under any Company tax-qualified or non-tax qualified defined
benefit plan (each, a "Defined Benefit Plan") for one (1) year based on the
highest compensation paid to Executive in the year of Executive’s termination of
employment or the proceeding two (2) years. Any payments due to Executive's
legal representative pursuant to this Section 5(b)(vii) shall be made in
accordance with the applicable Defined Benefit Plan.

                        (c)     If Executive's employment is terminated by
Executive without Good Reason or by the Company for Cause, the Company will pay
to Executive all Base Salary, at the rate then in effect, accrued through the
date of Executive's termination of active employment and Executive shall also be
entitled to a Vacation Payment attributable to Base Salary for unused vacation
accrued. Such Vacation Payment shall be made to Executive in a lump sum within
thirty (30) days following the date of Executive's termination of employment.

       6.     Funding of Termination Compensation and Benefits. If this
Agreement is terminated (a) by the Company without Cause or by the Executive for
Good Reason and (b) a Change in Control has occurred, Executive may require that
(x) all compensation and benefits payable to Executive pursuant to Section 5
shall be secured through a grantor trust, letter of credit, or similar
arrangement and (y) that the present value of certain compensation (including,
without limitation, Base Salary, Bonus and Vacation Payment)payments shall be
paid to Executive in one lump sum payment.

       7.     Gross-Up. If there is a change in control of the Company (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code")), the Company shall be required to pay (the "Gross-Up Payment")to
Executive or on his behalf any excise taxes imposed on any payments and benefits
paid to Executive pursuant to Section 5 hereof. The Company shall also pay any
additional income tax liability imposed on Executive as a result of the Gross-Up
Payment.

       8.     Offset for Severance Pay. The Company shall have the right to
offset any payments and benefits made to Executive pursuant to Section 5 by any
payments made to Executive pursuant to any severance agreement or policy.

       9.     No Mitigation. Upon termination of Executive’s employment (i)
without Cause, (ii) for Good Reason, or (iii) in any case after a Change in
Control, Executive shall not be required to mitigate damages with respect to the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided under this Agreement
be reduced by retirement benefits, deferred compensation or any compensation
earned by Executive as a result of employment by another employer.

       10.     D&O Insurance. The Company shall provide Executive with
commercially reasonable director and officer liability insurance at all times
during the term of this Agreement (including any renewal term), and for a period
of six (6) years following the expiration or termination of this Agreement.

10

--------------------------------------------------------------------------------



       11.     Confidentiality/Settlement of Existing Rights.

                      (a)     In order to induce Executive to enter into this
Agreement, and in order to enable Executive to provide services on behalf of the
Company, during the term of this Agreement, the Company will provide Executive
with access to certain trade secrets and confidential or proprietary information
belonging to the Company, which may include, but is not limited to, the
identities, customs, and preferences of the Company's existing and prospective
clients, customers or vendors; the identities and skills of the Company's
employees; the Company's methods, procedures, analytical techniques, and models
used in providing products and services, and in pricing or estimating the cost
of such products and services; the Company's financial data, business and
marketing plans, projections and strategies; customer lists and data; tenant
lists and data, vendor lists and data; training manuals, policy manuals, and
quality control manuals; software programs and information systems; and other
information relating to the development, marketing, and provision of the
Company's products, services, and systems (i.e., "Confidential Information").
Executive acknowledges that this Confidential Information constitutes valuable,
special and unique property of the Company.

                      (b)     Executive agrees that, except as may be necessary
in the ordinary course of performing his duties under this Agreement, Executive
shall not, without prior express written consent of the Company (i) use such
Confidential Information for Executive's own benefit or for the benefit of
another; or (ii) disclose, directly or indirectly, such Confidential Information
to any person, firm, corporation, partnership, association, or other entity
(except for authorized personnel of the Company) at any time prior or subsequent
to the termination or expiration of this Agreement.

                      (c)     By this Agreement, the Company is providing
Executive with rights that Executive did not previously have. In exchange for
the foregoing and the additional terms agreed to in this Agreement, Executive
agrees that all Company Proprietary and Confidential Information learned or
developed by Executive during past employment with the Company and all goodwill
developed with the Company's clients, customers and other business contacts by
Executive during past employment with the Company is now the exclusive property
of the Company, and will be used only for the benefit of the Company, whether
previously so agreed or not. Executive expressly waives and releases any claim
or allegation that he should be able to use client and customer goodwill,
specialized Company training, or Confidential Information, that was previously
received or developed by Executive while working for the Company for the benefit
of any competing person or entity.

       12.     Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company's business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, "Recipient
Materials") shall at all times be the property of the Company. Within
seventy-two (72) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive's office, automobile, or home or on Executive's business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.

11

--------------------------------------------------------------------------------



       13.     Protective Covenants. Executive agrees that the following
covenants are reasonable and necessary agreements for the protection of the
business interests covered in the fully enforceable, ancillary agreements set
forth in this Agreement:

                      (a)     No Interference with Client/Customer
Relationships. Executive agrees that, for one year after Executive's employment
with the Company ceases, Executive will not induce or attempt to induce any
client or customer of the Company to diminish, curtail, divert, or cancel its
business relationship with the Company. This paragraph is geographically limited
to a fifty (50) mile radius of Southampton, Pennsylvania.

                      (b)     No Unfair Competition. Executive agrees that for
one year after Executive's employment with the Company ceases, Executive will
not participate in, work for, or assist a Competing Business in any capacity (as
owner, employee, consultant, contractor, officer, director, lender, investor,
agent, or otherwise), unless given the prior written consent of the Board to do
so. This restriction is limited to a fifty (50) mile radius of Southampton,
Pennsylvania. Nothing herein will prohibit ownership of less than 5% of the
publicly traded capital stock of a corporation so long as this is not a
controlling interest, or ownership of mutual fund investments.

                      (c)     Remedies. In the event of breach or threatened
breach by Executive of any provision of Section 11, 12 or 13 hereof, the Company
shall be entitled to (i) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction; (ii) recovery of all
attorneys' fees and costs incurred by the Company in obtaining such relief; and
(iii) any other legal and equitable relief to which may be entitled, including,
without limitation, any and all monetary damages that the Company may incur as a
result of said breach or threatened breach, in each case without the necessity
of posting any bond. The Company may pursue any remedy available, including
declaratory relief, concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation, and the pursuit of one such remedy
at any time will not be deemed an election of remedies or waiver of the right to
pursue any other remedy.

       14.     Arbitration. If any dispute shall arise between any of the
parties hereto with reference to the interpretation of this Agreement or their
rights with respect to any transaction involved, the dispute shall be settled
solely and exclusively through arbitration in accordance with the rules of the
American Arbitration Association; provided, however, that Company shall remain
entitled to all remedies under Section 13(c).

12

--------------------------------------------------------------------------------



       15.     Merger or Acquisition; Disposition and Assignment. In the event
the Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities, this Agreement shall continue
in full force and effect with regard to the surviving entity and may be assigned
by the Company if necessary to achieve this purpose. Executive's obligations
under this Agreement are personal in nature and may not be assigned by Executive
to another Person.

       16.     Payment of Fees and Expenses Relating to Agreement. The Company
shall reimburse Executive for all fees and expenses incurred in connection with
enforcing this Agreement (including without limitation, attorneys’ fees).

       17.     Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed to
have been delivered on the date personally delivered or on the date deposited in
a receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
or overnight courier, addressed to the address indicated under the signature
block for that party provided below. Either party may designate a different
address by providing written notice of a new address to the other party.

       18.     Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. In making any
such determination, the determining court shall deem any such provision to be
modified so as to give it the maximum effect permitted by applicable law.

       19.     Waiver, Construction and Modification. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party. This Agreement may
not be modified, altered or amended except by written agreement of all the
parties hereto.

       20.     Governing Law and Venue. It is the intention of the parties that
the laws of the Commonwealth of Pennsylvania should govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto without regard to any contrary conflicts of
laws principles. The agreed upon venue and personal jurisdiction for the parties
on any claims or disputes under this Agreement is Bucks County, Pennsylvania.

       21.     Representation of Executive. Executive acknowledges that he has
read and is fully familiar with the terms of this Agreement, has had a
reasonable opportunity to consider this Agreement and to seek legal counsel, and
after such review, Executive stipulates that the promises made by him in this
Agreement are not greater than necessary for the protection of the Company's
good will and other legitimate business interests and do not create undue
hardship for Executive or the public.

       22.     Complete Agreement. This Agreement contains the complete
agreement and understanding concerning the employment arrangement between the
parties and will supersede all other agreements, understandings or commitments
between the parties as to such subject matter. The parties agree that neither of
them has made any representations concerning the subject matter of this
Agreement except such representations as are specifically set forth herein. The
parties agree that, except as specifically contemplated by this Agreement, this
Agreement supersedes any other agreement, plan or arrangement that may now exist
that may otherwise apply to or include Executive regarding employment,
compensation, bonus, severance or retention benefits, that any such agreements,
plans or arrangements are hereby terminated with respect to Executive and that
none of the Company nor any affiliate of the Company will have any liability or
obligation to Executive, his heirs, successors or beneficiaries with respect to
the existence or termination of any such agreements, plans or arrangements,
notwithstanding the terms of any of them.

13

--------------------------------------------------------------------------------



       23.     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators,
representatives and assigns. It is specifically agreed that upon the occurrence
of any of the events specified in Section 15 above, the provisions of this
Agreement shall be binding upon and inure to the benefit of and be assumed by
any surviving or resulting Person or any such Person to which such assets shall
be transferred.

       24.     Captions. The Section and other headings used in this Agreement
are for the convenience of the parties only, are not substantive and shall not
affect the meaning or interpretation of any provision of this Agreement.

       25.     Counterparts. This Agreement may be signed in counterparts, which
together shall constitute one and the same agreement.

14

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, and intending to be legally bound, the parties agree to
each of the foregoing terms.

                         EXECUTIVE:

                         By: /s/ William F. Mitchell

                         Name: William F. Mitchell

                         Address: c/o Environmental Tectonics Corporation

                                                  125 Jamesway

                                                  Southampton, PA 18966

                         THE COMPANY:

                         ENVIRONMENTAL TECTONICS CORPORATION

                         By: /s/ Duane D. Deaner

                         Name: Duane D. Deaner

                         Title: Chief Financial Officer

                         Address: Environmental Tectonics Corporation

                                                  125 Jamesway

                                                  Southampton, PA 18966

--------------------------------------------------------------------------------



Exhibit A: Base Salary

     $225,000 per annum, payable in accordance with the Company's normal payroll
policies.

--------------------------------------------------------------------------------



Exhibit B: Chief Executive Officer Bonus Plan

     The terms and conditions of the Company's Chief Executive Officer's Bonus
Plan shall be determined by the Compensation Committee of the Company's Board of
Directors.

--------------------------------------------------------------------------------